DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed on March 16, 2021 has been entered in the above-identified application. Claims 1, 6, 8-13, 19, 21-24, and 26 are amended. Claims 7 and 20 are canceled.  Claims 1-6, 8-19, and 21-27 are pending and under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen et al. (US 2011/0003098 A1).  
 	Wen et al. disclose a coating composition for coating glass.  The method includes the steps of combining an epoxy resin component, a methacrylate component, a silane coupling agent, an epoxy curing agent, and an initiator agent to provide a heat-curable one layer epoxy-acrylate coating (equivalent to the epoxy acrylate of the claimed invention) which results in an outstanding improvement in the strength of glass containers and results in the light-weighting of non-returnable bottles.  The method of making the coating composition includes the steps of combining an epoxy . The methacrylate component may comprise a mixture of methacrylate oligomers, difunctional methacrylate monomers and trifunctional methacrylate monomers.  The methacrylate oligomers may be epoxy methacrylate oligomers derived from bisphenol A or urethane oligomers.  The silane coupling agent may be organo-functional silanes. The epoxy curing agent may be an amine curing agent.  It may, for example, be a modified cycloaliphatic amine (equivalent to the aliphatic amine of the claimed invention). The initiator agent is used to generate free radicals for polymerisation of the methacrylates.  It may be a peroxide.  The metal drier is used as catalyst for drying at the film surface. The epoxy resin may comprise between about 1 and 80% by weight of the total composition, preferably between about 1 and 50%, and more preferably between about 10 and 25%. The methacrylate component may comprise between about 5 and 90% by weight of the total composition, preferably between about 20 and 50%. The amount of the epoxy curing agent used in the composition is determined by the molar ratio of epoxide to amine.  This ratio may be between about 0.9 and 1.2 and is preferably between about 0.95 and 1.1. The initiator agent may comprise between about 0.5 and 8% of the total composition and preferably between about 0.1 and 4%. The amount of the metal drier component may be selected so that the solid resin contains between about 0.0005 and 0.1% of metal (by weight) in dried coating and preferably between about 0.001 and 0.008% of metal in dried coating. The coating is a highly cross-linked, interpenetrating epox-methacrylate network which can be applied to strengthen glass bottles.  The epox-methacrylate interpenetrating network allows thermal curing of methacrylate under air by adding an epox-amine reacting system.  This eliminates the extra cost associated with the use of UV equipment and avoids the difficulty of uniform UV irradiation on a multiple bottle line.  Typically, metal driers are added to the methacrylates to achieve a tacky-free surface. By adding an epoxy network into the coating a more uniform curing of coatings results and the film obtained is uniform.  The addition of metal driers and allyl ethers to the coating system speeds up the polymerisation of the methacrylates so that the interpenetrating network of . 

4.	Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Temple (US 2012/0094129A1)
	Temple discloses a coating composition including a functionalized resin selected from at least one of polyurethanes, epoxies, polyamides, chlorinated polyolefins, acrylics, polyesters, or mixtures or copolymers thereof, wherein the resins comprises at least one of (meth)acryl or acetoacetyl functionality; a (meth)acryl functional compound; and a functionalized silicone compound. The coatings applied to some substrates such as, for example, pre-finished wood flooring, cabinets and furniture, can be permanently stained by the inks and colorants in pens, markers and the like. Once the topcoat is marred by the ink, the ink marks may only be removable by applying a strong solvent, rubbing with an abrasive pad, or complete removal of layers of the coating (or the entire coating) in the marked areas. In many cases, even if the ink is partially removed by rubbing or a solvent, the finish may be permanently damaged, stained or marked as a result of the cleaning process. The disclosed coatings are directed to coating compositions that may be cured to provide a coating with enhanced resistance to the stains and marks caused by the ink and colorants in pens, markers and the like, as well as methods for making the coating compositions and the coatings. The disclosed coating compositions are highly mar resistant, as well as resistant to staining from the inks and colorants in pens and markers, particularly "permanent" markers. In one embodiment, the resin is a functionalized epoxy, and (meth)acryl functional epoxy resins are particularly preferred. For example, one suitable (equivalent to the epoxy acrylate of the claimed invention). The amount of the functionalized resin in the coating composition is preferably about 20% by weight to about 80% by weight, more preferably about 30% to about 70%, and even more preferably about 40% to about 60%. In addition to the functionalized resins discussed above, the coating compositions also include ethylenically unsaturated compounds. Preferably, such compounds are multifunctional (i.e., include two or more ethylenically unsaturated groups). The ethylenically unsaturated compounds may be monomers, oligomers, polymers, or mixtures thereof, and may be used in various combinations to modify the properties of the coating composition, such as, for example, viscosity, cure rate, wetting and adhesion. The ethylenically unsaturated compounds may also provide a crosslinkable diluent function to the coating compositions. The coating composition is preferably radiation curable, and may be cured via visible light, electron beam, thermal initiation, or cationic initiation. In a preferred embodiment, the coating compositions are ultraviolet ("UV") radiation-curable and include a free-radical initiator, particularly a photoinitiator that induces the curing reaction upon exposure to light. The coating compositions can also include a coinitiator or photoinitiator synergist. The coinitiators can be tertiary aliphatic amines (equivalent to the aliphatic amines of the claimed invention) (such as methyl diethanol amine and triethanol amine). Certain coating compositions may also include one or more of a group of ingredients that can be generally referred to as performance enhancing additives. Typical performance enhancing additives that may be employed include surface active agents, pigments, colorants, dyes, surfactants, thickeners, heat stabilizers, leveling agents, anti-cratering agents, curing indicators, plasticizers, fillers, sedimentation inhibitors, ultraviolet-light absorbers, optical brighteners, and the like to modify properties. In some embodiments, the coating composition may include at least 40 wt % water, based on the total weight of the composition. Coating compositions of the present invention preferably include no more than 90 wt % water, and more preferably no more than 70 wt % water, based on the total weight of the composition. Such waterborne coating compositions have a relatively low volatile organic content without sacrificing the balance of properties desired for an applied (i.e., dry) coating, such as a paint. Preferably, the coating . The coating compositions may be applied to a variety of substrates including wood, cement, cement fiber board, wood-plastic composites, tile, metal, plastic, glass, optical fibers, and fiberglass. The coating compositions described herein can be used as a seal coating directly on the surface of the substrate, as a topcoat applied over a stained substrate surface, or overlying another seal coat or topcoat. The thickness of the coatings will vary with the application. Typically, the coatings will have a thickness of 0.1 mil to 20 mils (0.00025 cm to 0.0508 cm), however, thicker or thinner coatings are also contemplated depending on, for example, the desired coating properties. (see Abstract and paragraphs 0002-0014, 0026-0029, 0036, 0043, 0044, 0052, and 0054). With regards to the limitation that the coating results in a dry erase surface and emits no VOC, the Examiner takes the position that such a limitation is inherent in the coating taught by Temple given that the coating taught by Temple is identical to that of the claimed invention and Temple specifically teaches that the disclosed coating compositions may be cured to provide a coating with enhanced resistance to the stains and marks caused by the ink and colorants in pens, markers and the like. Furthermore, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. Furthermore, once a curable coating is cured, all VOC are inherently removed or evaporated from the product. All limitations of claim 12 are disclosed or inherent in the above reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2011/0003098 A1).  
 Wen et al. disclose a coating composition for coating glass.  The method includes the steps of combining an epoxy resin component, a methacrylate component, a silane coupling agent, an epoxy curing agent, and an initiator agent to provide a heat-curable one layer epoxy-acrylate coating (equivalent to the epoxy acrylate of the claimed invention) which results in an outstanding improvement in the strength of glass containers and results in the light-weighting of non-returnable bottles.  The method of making the coating composition includes the steps of combining an epoxy resin component; a methacrylate component; a silane coupling agent; an epoxy curing agent; and an initiator agent. The epoxy resin component may be a resin based on diglycidyl ethers of bisphenol A. The methacrylate component may comprise a mixture of methacrylate oligomers, difunctional methacrylate monomers and trifunctional methacrylate monomers.  The methacrylate oligomers may be epoxy methacrylate oligomers derived from bisphenol A or urethane oligomers.  The silane coupling agent may be organo-functional silanes. The epoxy curing agent may be an amine curing agent.  It may, for example, be a modified cycloaliphatic amine (equivalent to the aliphatic amine of the claimed invention). The initiator agent is used to generate free radicals for polymerisation of the methacrylates.  It may be a peroxide.  The metal drier is used as catalyst for drying at the film surface. The epoxy resin may comprise between about 1 and 80% by weight of the total composition, preferably between about 1 and 50%, and more preferably between about 10 and 25%. The methacrylate component may comprise between about 5 and 90% by weight of the total composition, preferably between about 20 and 50%. The amount of the epoxy curing agent used in the composition is determined by the molar ratio of epoxide to amine.  This ratio may be 
	Wen et al. fail to disclose that the composition has VOCs of less than 140 g/L or less than 100 g/L or that the cured coatings emits no VOC.
	However, with regards to the concentration of the VOCs, the Examiner would like to point out that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties. Furthermore, once a curable coating is cured, all VOC are inherently removed or evaporated from the product. 

Response to Arguments
6.	Applicant's arguments filed on March 16, 2021 have been fully considered but they are not persuasive. Applicants traverse the rejection of claim 12 under 35 U.S.C. 102(a)(1) as being anticipated by Wen et al. (US 2011/0003098 A1), the rejection of claim 12 under 35 U.S.C. 102(a)(1) as being anticipated by Temple (US 2012/0094129A1), and the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2011/0003098 A1) and submit that independent claim . 

Allowable Subject Matter
7.	Claims 1-6, 8-19, and 21-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	Independent claim 1 recites a composition, comprising: a resin part comprising an epoxy acrylate; and a cure part comprising an aliphatic amine; the resin part and the cure part being designed and selected such that, when combined together, they form a curable composition, the curable composition having an amine to epoxy acrylate equivalent weight in a range of about 0.4 to about 1.7, wherein the curable composition is characterized in that when it is applied to a substrate, the curable composition cures under ambient conditions to form a surface coating that demonstrates at least one dry-erase characteristic, wherein the ambient conditions comprise a temperature of from about 45 to about 130o Fahrenheit.
	Independent claim 13 recites a method of forming a dry-erase product, the method comprising: combining a resin part comprising an epoxy acrylate and a cure part comprising an aliphatic amine to form a composition, the composition having an amine to epoxy acrylate equivalent weight in a range of about 0.4 to about 1.7: and O Fahrenheit.
	The prior art fails to teach or render obvious a composition comprising an epoxy acrylate and an aliphatic amine having the combination of amine to epoxy acrylate equivalent weight in a range of about 0.4 to about 1.7, at least one dry-erase characteristic and curable at a temperature of from about 45 to about 130o Fahrenheit.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHEEBA AHMED/Primary Examiner, Art Unit 1787